CLD-077                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 19-3844
                                        ___________


                               IN RE: LAVOND HILL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                      (Related to W.D. Pa. Civ. No. 2-19-cv-00960)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 30, 2019

                Before: JORDAN, KRAUSE and MATEY, Circuit Judges

                              (Opinion filed January 2, 20202)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Lavond Hill petitions for a writ of mandamus. We will deny his petition, but we

also will direct the Clerk to transfer it to the District Court as discussed below.

                                              I.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Hill, while serving a Pennsylvania prison sentence, filed a civil action in state

court alleging various forms of mistreatment at SCI-Greene. After some defendants

removed the action to federal court, a Magistrate Judge granted their motions for

extensions of time to respond to Hill’s complaint. Most recently, on August 26, 2019, the

Magistrate Judge ruled that defendants need not respond until he screens the complaint

pursuant to the Prison Litigation Reform Act.

       In September and October 2019, Hill filed three motions that remain pending in

the District Court. Those motions request (1) a temporary restraining order and

preliminary injunction, (2) appointment of counsel, and (3) the Magistrate Judge’s

disqualification. Hill also has since filed a letter with the District Court advising it that

the mistreatment of which he complains has continued.

                                              II.

       At issue here is a petition that Hill has filed with this Court seeking a writ of

mandamus (1) disqualifying the Magistrate Judge and (2) ordering the Magistrate Judge

to “rule” on his pending motions, including his motion for a TRO and preliminary

injunction.1 Mandamus is an extraordinary remedy that we have the discretion to grant

only when the petitioner has a clear and indisputable right to relief and no other adequate



1
 We place the word “rule” in quotation marks because the Magistrate Judge is not acting
on the parties’ consent (ECF No. 11), and thus is not authorized to rule on Hill’s motion
for a TRO and preliminary injunction. See 28 U.S.C. § 636(b)(1)(A); Reynaga v.
Cammisa, 971 F.2d 414, 416 (9th Cir. 1992). Instead, the Magistrate Judge is authorized
                                            2
means of obtaining it. See Gillette v. Prosper, 858 F.3d 833, 841 (3d Cir. 2017).

       Hill’s petition does not satisfy this standard because he has alternative means of

obtaining both forms of relief he seeks. Regarding disqualification of the Magistrate

Judge, Hill has two alternative remedies to pursue. First, Hill’s motion to disqualify the

Magistrate Judge is still pending before the Magistrate Judge. See In re Kensington Int’l

Ltd., 353 F.3d 211, 223-24 (3d Cir. 2003) (holding that the mandamus standard “cannot

be met where a motion seeking the district judge’s disqualification—the same relief

sought in the mandamus petition[]—is pending in the district court”). Second, if the

Magistrate Judge denies that motion, then Hill can seek review from the District Court.

See Cole v. U.S. Dist. Ct., 366 F.3d 813, 817-20 (9th Cir. 2004) (collecting cases and

denying mandamus review of Magistrate Judge’s order disqualifying counsel where

petitioner did not seek review in the District Court). Given the extraordinary nature of

mandamus, however, it would be premature for us to decide the disqualification issue

while Hill still has alternative remedies. 2


only to make a recommendation to the District Court. See 28 U.S.C. § 636(b)(1)(B).
The Magistrate Judge is, however, authorized to rule on Hill’s other motions as non-
dispositive pretrial matters (subject to the District Court’s review) under § 636(b)(1)(A).
2
 Hill argues that the Magistrate Judge has displayed an appearance of partiality by
promptly granting defendants’ motions for extensions of time while “ignoring” his own
motions. But these kinds of “judicial rulings” and “routine [pre]trial administration
efforts” do not state a basis for a bias or partiality motion. Liteky v. United States, 510
U.S. 540, 556 (1994). The mere fact that the Magistrate Judge has not acted on Hill’s
own motions for several months also does not give rise to an appearance of partiality.
Nor does it otherwise warrant mandamus relief by this Court as discussed below.
                                                3
       The same principle applies to Hill’s request that we order the Magistrate Judge to

act on his pending motions. Magistrate Judges who are not acting on the parties’ consent

are subject to the District Court’s supervision in the first instance. See id. at 817-18.

Thus, although we do not appear to have addressed the issue in a precedential opinion,

“[o]rdinarily . . . superintending control of magistrate judges should [first] be sought in

the district courts.” 15A Charles Alan Wright et al., Federal Practice and Procedure §

3901.1 (2d ed. 2019); see also Petrilli v. Drechsel, 94 F.3d 325, 328 (7th Cir. 1996)

(noting that, on a party’s “motion for ruling,” “[t]he district court judge entered an order

requiring the magistrate judge to rule within four weeks”).

       There may be “doubly extraordinary” situations in which we might consider

exercising our mandamus authority over a Magistrate Judge in the first instance. Wright

et al., supra, § 3901.1. This situation is not one of them. Hill’s motions have been

pending only since September and October 2019 and, contrary to his arguments, we see

no indication that the Magistrate Judge purposefully is avoiding them.3 Thus, this delay



3
  Hill argues that the Magistrate Judge is employing the now-discredited “hands-off
doctrine” under which certain courts declined to supervise the treatment of prisoners.
The Magistrate Judge, however, has not done or said anything suggesting as much.
Instead, it appears that the Magistrate Judge, consistent with his most recent order, is still
screening Hill’s complaint. Hill argues that such screening is improper because the state
court with which he initially filed his complaint already has screened it and granted him
in forma pauperis status pursuant to Pennsylvania’s own rules and prison-litigation
legislation. Regardless of in forma pauperis status, however, prisoner complaints
generally must be screened in federal court pursuant to 28 U.S.C. § 1915A. In any event,
we need not address the Magistrate Judge’s alleged “re-screening” of Hill’s complaint
                                              4
does not amount to a failure to exercise jurisdiction. Cf. Madden v. Myers, 102 F.3d 74,

76, 79 (3d Cir. 1996) (addressing three- and four-month delays in ruling on habeas-

related filings).

       Nevertheless, this delay is indeed cause for concern given Hill’s request for

immediate injunctive relief. Such requests generally require prompt attention. Cf. Ross

v. Gen. Dev. Corp., 949 F.2d 695, 703 (3d Cir. 1991) (holding that District Courts may

not indefinitely defer consideration of preliminary injunction applications that make a

showing of irreparable injury “without considering whether that injury will in fact

occur”). In this case, Hill alleges that defendants and those allegedly acting at their

behest continue to mistreat him in various ways, including by assaulting him and

contaminating his food (albeit now at a different facility to which he was transferred after

he filed his complaint). We express no opinion on the truth of these allegations, but they

are specific, disturbing, and deserving of prompt consideration.

       Thus, although mandamus relief from this Court is not yet warranted, we will

transfer Hill’s mandamus petition to the District Court for whatever action the District

Court deems appropriate.4 We trust that the Magistrate Judge and the District Court will

act promptly on Hill’s motions.


because Hill, if necessary, can raise any claim of prejudicial error in that regard on
appeal. See Gillette, 858 F.3d at 841.
4
  Hill already has filed a copy of his mandamus petition with the District Court, which
has docketed it as a courtesy copy. (ECF No. 16.) Although we leave to the District
Court’s discretion precisely how to treat Hill’s petition on transfer, the District Court’s
                                              5
                                             III.

       For these reasons, we will deny Hill’s mandamus petition. The Clerk is directed to

transfer Hill’s petition and a copy of this opinion to the United States District Court for

the Western District of Pennsylvania.




docketing entry should reflect that Hill is seeking a ruling on his pending motions.
                                               6